         Case 1:19-cv-05481-LAP Document 25 Filed 05/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



RANDY DULNY,
                                                19 Civ. 5481 (LAP)
                   Plaintiff,
                                                       ORDER
    -versus-

THE RABBI HASKEL LOOKSTEIN
SCHOOL a/k/a THE RAMAZ SCHOOL

                   Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    For the settlement conference scheduled on June 4, 2020,

clients shall also be present for the call and may use the dial-

in number set forth in the Court’s May 27 order [dkt. no. 23].


SO ORDERED.

Dated:    May 29, 2020
          New York, New York


                                          ____________________________
                                          LORETTA A. PRESKA, U.S.D.J.
